
	
		I
		112th CONGRESS
		1st Session
		H. R. 1703
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2011
			Mr. Visclosky (for
			 himself and Mr. Murphy of
			 Pennsylvania) introduced the following bill; which was referred to
			 the Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Homeland Security and
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require certain Federal agencies to use iron and steel
		  produced in the United States in carrying out projects for the construction,
		  alteration, or repair of a public building or public work, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Steel First Act of
			 2011.
		2.Use of iron and
			 steel produced in the United States in the construction of public
			 works
			(a)In
			 generalNotwithstanding any other provision of law, the head of a
			 covered Federal agency shall not obligate or expend funds appropriated to the
			 agency, or provide financial assistance using funds appropriated to the agency,
			 for a project for the construction, alteration, maintenance, or repair of a
			 public building or public work unless all of the iron and steel used in such
			 project is produced in the United States.
			(b)ExceptionsThe
			 provisions of subsection (a) shall not apply to a covered Federal agency in any
			 case in which the head of the agency finds—
				(1)that their
			 application would be inconsistent with the public interest;
				(2)that iron and
			 steel are not produced in the United States in sufficient and reasonably
			 available quantities and of a satisfactory quality; or
				(3)that inclusion of
			 iron and steel produced in the United States will increase the cost of the
			 overall project contract by more than 25 percent.
				(c)Written
			 justification for waiver
				(1)Notice and
			 commentIf the head of a covered Federal agency determines that
			 it is necessary to waive the application of subsection (a) based on a finding
			 under subsection (b), the head of the agency shall, before the waiver becomes
			 effective—
					(A)publish in the
			 Federal Register a detailed written justification as to why the waiver is
			 needed; and
					(B)provide the public
			 with a reasonable period of time for notice and comment.
					(2)Annual
			 reportNot later than one year after the date of enactment of
			 this Act, and annually thereafter, the head of a covered Federal agency shall
			 submit to Congress a report on—
					(A)any waivers
			 granted by the head of the agency under subsection (b) in the preceding year,
			 including justifications for the waivers; and
					(B)any obligation or expenditure of funds by
			 the head of the agency in the preceding year that did not conform to the
			 requirements of this section due to limitations imposed by a treaty, agreement,
			 or other provision of law.
					(d)Relationship to
			 State requirementsThe head of a covered Federal agency shall not
			 impose any limitation or condition on financial assistance provided using funds
			 appropriated to the agency that restricts any State from imposing more
			 stringent requirements than this section on the use of iron and steel in
			 foreign countries in projects carried out with such assistance or restricts any
			 recipient of such assistance from complying with such State imposed
			 requirements.
			(e)Intentional
			 violationsIf it has been determined by a court or Federal agency
			 that any person intentionally—
				(1)affixed a label
			 bearing a Made in America inscription, or any inscription with
			 the same meaning, to any product used in projects to which this section
			 applies, sold in or shipped to the United States that was not made in the
			 United States; or
				(2)represented that
			 any product used in projects to which this section applies, sold in or shipped
			 to the United States that was not produced in the United States, was produced
			 in the United States;
				that person
			 shall be ineligible, for a period of 6 years beginning on the date of the
			 determination, to receive any contract or subcontract made with funds
			 authorized to be appropriated to the agency pursuant to the debarment,
			 suspension, and ineligibility procedures in subpart 9.4 of chapter 1 of title
			 48, Code of Federal Regulations.(f)Limitation on
			 applicability of waivers to products produced in certain foreign
			 countriesIf the head of a covered Federal agency, in
			 consultation with the United States Trade Representative, determines
			 that—
				(1)a
			 foreign country is a party to an agreement with the United States and pursuant
			 to that agreement the head of an agency of the United States has waived the
			 requirements of this section; and
				(2)the foreign
			 country has violated the terms of the agreement by discriminating against
			 products covered by this section that are produced in the United States and are
			 covered by the agreement,
				the
			 provisions of subsection (b) shall not apply with respect to the head of the
			 covered Federal agency in connection with products produced in that foreign
			 country.(g)Relationship to
			 transportation provisionsNotwithstanding any provision of this
			 section, the requirements contained in section 313 of title 23, United States
			 Code, and sections 5323(j) and 50101 of title 49, United States Code, as
			 amended by this Act, shall continue to apply.
			(h)Application of
			 requirements to entire projectThe requirement of subsection (a) and the
			 exceptions specified in subsection (b) apply to the total of obligations and
			 expenditures for an entire project and not only to obligations and expenditures
			 for component parts of such project.
			(i)DefinitionsIn this section, the following definitions
			 apply:
				(1)Covered Federal
			 agencyThe term
			 covered Federal agency means the Department of Homeland
			 Security, the Department of Defense, and the Department of
			 Transportation.
				(2)Public building;
			 public workThe terms
			 public building and public work have the meanings
			 given such terms in section 8301 of title 41, United States Code, and include
			 airports, bridges, canals, dams, dikes, pipelines, railroads, multiline mass
			 transit systems, roads, tunnels, harbors, and piers.
				3.Buy America
			 requirements in transportation laws
			(a)HighwaysSection
			 313 of title 23, United States Code, is amended—
				(1)by redesignating
			 subsections (c) through (f) as subsections (d) through (g),
			 respectively;
				(2)by inserting after
			 subsection (b) the following:
					
						(c)Written
				justification for waiver
							(1)Notice and
				commentIf the Secretary
				determines that it is necessary to waive the application of subsection (a)
				based on a finding under subsection (b), the Secretary shall, before the waiver
				becomes effective—
								(A)publish in the
				Federal Register a detailed written justification as to why the waiver is
				needed; and
								(B)provide the public
				with a reasonable period of time for notice and comment.
								(2)Annual
				reportNot later than one
				year after the date of enactment of this paragraph, and annually thereafter,
				the Secretary shall submit to the Committee on Transportation and
				Infrastructure of the House of Representatives and the Committee on Environment
				and Public Works of the Senate a report on—
								(A)any waivers
				granted under subsection (b) in the preceding year, including justifications
				for the waivers; and
								(B)any obligation of funds by the Secretary in
				the preceding year that did not conform to the requirements of this section due
				to limitations imposed by a treaty, agreement, or other provision of
				law.
								;
				and
				(3)by adding at the
			 end the following:
					
						(h)Application of
				requirements to entire projectThe requirement of subsection (a) and the
				exceptions specified in subsection (b) apply to the total of obligations for an
				entire project and not only to obligations for component parts of such
				project.
						.
				(b)Public
			 transportationSection
			 5323(j) of title 49, United States Code, is amended—
				(1)by striking
			 paragraph (3) and inserting the following:
					
						(3)Written
				justification for waiver
							(A)Notice and
				commentIf the Secretary determines that it is necessary to waive
				the application of paragraph (1) based on a finding under paragraph (2), the
				Secretary shall, before the waiver becomes effective—
								(i)publish in the
				Federal Register a detailed written justification as to why the waiver is
				needed; and
								(ii)provide the
				public with a reasonable period of time for notice and comment.
								(B)Annual
				reportNot later than one
				year after the date of enactment of this subparagraph, and annually thereafter,
				the Secretary shall submit to the Committee on Transportation and
				Infrastructure of the House of Representatives and the Committee on Banking,
				Housing, and Urban Affairs of the Senate a report on—
								(i)any waivers
				granted under paragraph (2) in the preceding year, including justifications for
				the waivers; and
								(ii)any obligation of
				funds by the Secretary in the preceding year that did not conform to the
				requirements of this subsection due to limitations imposed by a treaty,
				agreement, or other provision of law.
								;
				and
				(2)by adding at the
			 end the following:
					
						(10)Application of
				requirements to entire projectThe requirement of paragraph (1) and the
				exceptions specified in paragraph (2) apply to the total of obligations for an
				entire project and not only to obligations for component parts of such
				project.
						.
				(c)AirportsSection
			 50101 of title 49, United States Code, is amended—
				(1)by redesignating
			 subsection (c) as subsection (d);
				(2)by inserting after
			 subsection (b) the following:
					
						(c)Written
				justification for waiver
							(1)Notice and
				commentIf the Secretary determines that it is necessary to waive
				the application of subsection (a) based on a finding under subsection (b), the
				Secretary shall, before the waiver becomes effective—
								(A)publish in the
				Federal Register a detailed written justification as to why the waiver is
				needed; and
								(B)provide the public
				with a reasonable period of time for notice and comment.
								(2)Annual
				reportNot later than one year after the date of enactment of
				this paragraph, and annually thereafter, the Secretary shall submit to the
				Committee and Transportation and Infrastructure of the House of Representatives
				and the Committee on Commerce, Science, and Transportation of the Senate a
				report on—
								(A)any waivers
				granted under subsection (b) in the preceding year, including justifications
				for the waivers; and
								(B)any obligation of
				funds by the Secretary in the preceding year that did not conform to the
				requirements of this section due to limitations imposed by a treaty, agreement,
				or other provision of law.
								;
				and
				(3)by adding at the
			 end the following:
					
						(d)Application of
				requirements to entire projectThe requirement of subsection (a) and the
				exceptions specified in subsection (b) apply to the total of obligations for an
				entire project and not only to obligations for component parts of such
				project.
						.
				4.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall apply to amounts appropriated or otherwise
			 made available after the date of enactment of this Act.
		
